ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of California suspending respondent from the practice of law for a period of one year with the suspension stayed pending completion of a two year probationary period, this court’s November 10, 2010, directing respondent to show cause why identical reciprocal discipline should not be imposed, the response of respondent wherein he agrees that identical discipline should be imposed, and the statement of Bar Counsel regarding reciprocal discipline, it is
ORDERED that, Xavier J. Vega, Esquire, is hereby suspended for a period of one year; however, that suspension is hereby stayed pending respondent’s successful completion of the probationary period imposed by California. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).